Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No. 3:  The proposed amendment to include the clause “wherein the antioxidant component is isolated from the color altering system prior to use of the hair treatment composition”, does not place the application in better form for appeal by materially reducing or simplifying the issues for appeal. 

No. 12:   Applicant’s arguments filed on April 7, 2022 has been fully considered but are unpersuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Aoki (JP 2003212728) teaches that the prior art antioxidant composition comprising polyphenols (e.g., baicalin) can be used as “a pretreatment agent for hair dyeing, and the like.  Treatment agent, pretreatment agent for permanent, the intermediate treatment agent, the post-treatment agent and the like can be mentioned.” Thus it would have been obvious for one of ordinary skill in the art before the time of filing of the present application to provide the polyphenol antioxidant separately from the color altering compositions and use it as a pre-treatment, intermediate treatment or post-treatment to nourish the chemically treated hair. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617